Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the  1st day of December,
2004, by and between Albany Molecular Research, Inc., a Delaware corporation
(the “Company”), and Mark T. Frost. (the “Employee”).

 

WHEREAS, the Employee is a key employee of the Company; and

 

WHEREAS, the parties hereto desire to assure that the Employee’s knowledge and
familiarity with the business of the Company will continue to be available to
the Company after the date hereof.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

1.                                       Employment.  Subject to the provisions
of Section 6, the Company hereby employs the Employee and the Employee accepts
such employment upon the terms and conditions hereinafter set forth.

 

2.                                       Term of Agreement.  The term of this
Agreement shall commence on and as of the date hereof (the “Effective Date”) and
shall remain in effect for a period of two (2) years from the Effective Date
(the “Term”).  The Term shall be renewed automatically for periods of one (1)
year (each a “Renewal Term”) commencing at the second anniversary of the
Effective Date and on each subsequent anniversary thereafter, unless notice that
this Agreement will not be extended is given by either the Employee or the
Company not less than sixty (60) days prior to the expiration of the Term (as
extended by any Renewal Term).

 

3.                                       Capacity.

 

(a)                                  Duties.  During the Term of Employment, the
Employee shall report directly to the Chairman, CEO and President or other
designated Senior Manager and (i) shall serve as an Employee of the Company with
the title Chief Financial Officer (CFO), (ii) shall perform such duties and
responsibilities as may be reasonably determined by the Chairman, CEO and
President consistent with the Employee’s title and position, duties and
responsibilities as an Employee of the Company as of the Effective Date;
provided that such duties and responsibilities shall be within the general area
of the Employee’s experience and skills, and (iii) shall render all services
incident to the foregoing.

 

(b)                                 Extent of Service.  The Employee agrees to
diligently serve the interests of the Company and shall devote substantially all
of his working time, attention, skill and energies to the advancement of the
interests of the Company and its subsidiaries and affiliates and the performance
of his duties and responsibilities hereunder; provided that nothing in this
Agreement shall be construed as preventing the Employee from (i) investing the
Employee’s assets in any entity in a manner not prohibited by Section 7 and in
such form or manner as shall not require

 

1

--------------------------------------------------------------------------------


 

any material activities on the Employee’s part in connection with the operations
or affairs of the entities in which such investments are made, or (ii) engaging
in religious, charitable or other community or non-profit activities that do not
impair the Employee’s ability to fulfill the Employee’s duties and
responsibilities under this Agreement.

 

4.                                       Compensation.

 

(a)                                  Salary.  During the Term of Employment, the
Company shall pay the Employee a salary (the “Base Salary”) at an annual rate as
shall be determined from time to time by Chairman, CEO and President or other
appropriate person of the Company consistent with the general policies and
practices of the Company and subject to periodic review in accordance with the
policies and practices of the Company; provided, however, that in no event shall
such rate per annum be less than $260,000.00.  Such salary shall be subject to
withholding under applicable law and shall be payable in periodic installments
in accordance with the Company’s usual practice for its Employees, as in effect
from time to time.

 

(b)                                 Bonus.  Commencing on the first annual
compensation determination date established by the Company during the Term of
Employment and on each such date thereafter, the Company shall review the
performance of the Company and of the Employee during the prior year, and the
Company may provide the Employee with additional compensation as a bonus in
accordance with any bonus plan then in effect from time to time for Employees of
the Company. Any such bonus plan shall have such terms as may be established in
the sole discretion of the Board of Directors of the Company or the Compensation
Committee of the Board of Directors or their designate.

 

5.                                       Benefits.

 

(a)                                  Regular Benefits.  During the Term of
Employment, the Employee shall be entitled to participate in any and all
medical, dental, pension and life insurance plans, disability income plans and
other employee benefit plans as in effect from time to time for Employees of the
Company.  Such participation shall be subject to (i) the terms of the applicable
plan documents, (ii) generally applicable policies of the Company and (iii) the
discretion of the Board of Directors of the Company or the administrative or
other committee provided for in, or contemplated by, such plan.  Compliance with
this Section 5(a) shall in no way create or be deemed to create any obligation,
express or implied, on the part of the Company or any subsidiary or affiliate of
the Company with respect to the continuation of any benefit or other plan or
arrangement maintained as of or prior to the Effective Date or the creation and
maintenance of any particular benefit or other plan or arrangement at any time
after the Effective Date.

 

(b)                                 Reimbursement of Expenses.  The Company
shall promptly reimburse the Employee for all reasonable business expenses
incurred by the Employee during the Term of Employment in accordance with the
Company’s practices for Employees of the Company, as in effect from time to
time.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Vacation.  During the Term of Employment,
the Employee shall receive at least three (3) weeks paid vacation annually or
such greater amount as is in accordance with the Company’s practices for
Employees of the Company, as in effect from time to time.

 

6.                                       Termination of Employment. 
Notwithstanding the provisions of Section 2, the Employee’s employment under
this Agreement shall terminate under the following circumstances set forth in
this Section 6.

 

For purposes of this Agreement, “Date of Termination” means (i) if the
Employee’s employment is terminated by his death as provided in Section 6(c),
the date of his death; (ii) if the Employee’s employment is terminated due to
his permanent disability as provided in Section 6(c), the date on which notice
of termination is given; (iii) if the Employee’s employment is terminated under
Section 6(e), sixty (60) days after the date on which notice of termination is
given; and (iv) if the Employee’s employment is terminated under Section 6(f),
the date on which the applicable cure period expires.

 

(a)                                  Mutual Consent.  The Employee’s employment
under this Agreement may be terminated at any time by the mutual consent of the
Employee and the Company on such terms as both parties shall mutually agree.

 

(b)                                 Termination by the Company for Cause.  The
Employee’s employment under this Agreement may be terminated by the Company for
“cause” at any time upon written notice to the Employee without further
liability on the part of the Company.  For purposes of this Agreement, a
termination shall be for “cause” if:

 

(i)                                     the Employee shall commit an act of
fraud, embezzlement, misappropriation or breach of fiduciary duty against the
Company or any of its subsidiaries or affiliates or shall be convicted by a
court of competent jurisdiction or shall plead guilty or nolo contendere to any
felony or any crime involving moral turpitude;

 

(ii)                                  the Employee shall commit a material
breach of any of the covenants, terms or provisions of Section 7 or 8 hereof
which breach has not been cured within fifteen (15) days after delivery to the
Employee by the Company of written notice thereof;

 

(iii)                               the Employee shall commit a material breach
of any of the covenants, terms or provisions hereof (other than pursuant to
Section 7 or 8 hereof) which breach has not been remedied within thirty (30)
days after delivery to the Employee by the Company of written notice thereof; or

 

(iv)                              the Employee shall have disobeyed reasonable
written instructions from the Chairman, CEO and President, or other appropriate
person which are consistent with the terms and conditions of this Agreement or
shall have deliberately, willfully, substantially and continuously failed to
perform the Employee’s duties hereunder, after written notice and under
circumstances effectively constituting a voluntary resignation of the Employee’s
position with the Company.

 

3

--------------------------------------------------------------------------------


 

Upon termination for cause as provided in this Section 6(b), (A) all obligations
of the Company under this Agreement shall thereupon immediately terminate other
than any obligations with respect to earned but unpaid Base Salary and (B) the
Company shall have any and all rights and remedies under this Agreement and
applicable law.

 

(c)                                  Death; Disability.  The Employee’s
employment under this Agreement may be terminated by the Company upon the
earlier of death or permanent disability (as defined below) of the Employee
continuing for a period of one hundred eighty (180) days.  Upon any such
termination of the Employee’s employment, all obligations of the Company under
this Agreement shall thereupon immediately terminate other than any obligations
with respect to (i) earned but unpaid salary through the Date of Termination;
provided that Base Salary payments as provided by Section 4(a) shall continue to
be made to the Employee (or his estate) through the Term (as extended by any
Renewal Term) but only if and to the extent payments to the Employee or his
estate under any applicable disability or life insurance policy is less than the
amount the Employee would otherwise receive as Base Salary hereunder, (ii) Bonus
payments with respect to the calendar year within which such termination
occurred on the basis of and to the extent contemplated in any bonus plan then
in effect with respect to senior Employee officers of the Company, pro-rated on
the basis of the number of days of the Employee’s actual employment hereunder
during such calendar year through the Date of Termination, and (iii) in the case
of permanent disability, continuation at the Company’s expense of health
insurance benefits (medical and dental) until the first anniversary of the Date
of Termination to the extent permitted under the Employee’s group health
insurance policy.  As used herein, the term “permanent disability” or
“permanently disabled” means the inability of the Employee, by reason of injury,
illness or other similar cause, to perform a major part of his duties and
responsibilities in connection with the conduct of the business and affairs of
the Company.  The Company shall provide written notice to the Employee of the
termination of his employment hereunder due to permanent disability.

 

(d)                                 Voluntary Termination by the Employee.  At
any time during the Term of Employment, the Employee may terminate his
employment under this Agreement upon sixty-(60) days’ prior written notice to
the Company.  Upon termination by the Employee as provided in this Section 6(d),
all obligations of the Company under this Agreement shall thereupon immediately
terminate other than any obligations with respect to earned but unpaid Base
Salary.

 

(e)                                  Termination by the Company Without Cause. 
The Company may terminate the Employee’s employment under this Agreement at any
time without “cause” (as defined in Section 6(b)) by the Company upon sixty-(60)
days’ prior written notice to the Employee.  Upon any such termination of the
Employee’s employment, all obligations of the Company under this Agreement shall
thereupon immediately terminate other than any obligations with respect to
earned but unpaid Base Salary and bonus under Section 4.  In addition, subject
to the Employee signing a general release of claims in a form and manner
satisfactory to the Company, the Company shall continue to pay the Employee his
Base Salary at the rate then in effect pursuant to Section 4(a) for a period of
one (1) year from the Date of Termination and shall pay to the Employee in
monthly installments over such one year period, an amount equal to the
Employee’s cash bonus, if any, received in respect of the immediately preceding
year pursuant to

 

4

--------------------------------------------------------------------------------


 

Section 4(b).

 

(f)                                    Termination by the Employee upon Company
Breach.  The Employee shall have the right to terminate his employment hereunder
upon written notice to the Company in the event of (i) a material adverse change
or diminution in the nature or scope of the powers, functions, titles, duties or
responsibilities of the Employee that is adverse to the Employee or (ii) a
breach by the Company of any of its material obligations hereunder, in each case
after the Employee has given written notice to the Company specifying such
default by the Company and giving the Company a reasonable time, not less than
thirty (30) days, to conform its performance to its obligations hereunder.  The
failure of the Employee to give notice of any of the foregoing events shall not
under any circumstances constitute a waiver of the Employee’s right to terminate
his employment and receive the amounts payable under this Section 6(f).  Upon
any such termination of the Employee’s employment, all obligations of the
Company under this Agreement shall thereupon immediately terminate other than
any obligations with respect to earned but unpaid Base Salary and bonus under
Section 4.  In addition, subject to the Employee signing a general release of
claims in a form and manner satisfactory to the Company, the Company shall
continue to pay the Employee his Base Salary at the rate then in effect pursuant
to Section 4(a) for a period of one (1) year from the Date of Termination and
shall pay to the Employee in monthly installments over such one-year period, an
amount equal to the Employee’s cash bonus, if any, received in respect of the
immediately preceding year pursuant to Section 4(b).

 

(g)                                 Termination Pursuant to a Change of
Control.  If there is a Change of Control, as defined below, during the Term of
Employment, the provisions of this Section 6(g) shall apply and shall continue
to apply throughout the remainder of the Term (as extended by any Renewal
Term).  If, within one (1) year following a Change of Control, the Employee’s
employment is terminated by the Company without cause (in accordance with
Section 6(e) above) or by the Employee for “Good Reason” (as defined in
Section 6(g)(ii) below), the Company shall pay to the Employee (or the
Employee’s estate, if applicable) a lump sum amount equal to one (1) time the
sum of (x) the Employee’s Base Salary at the rate then in effect pursuant to
Section 4(a), plus (y) an amount equal to the Employee’s cash bonus, if any,
received in respect of the immediately preceding year pursuant to Section 4(b).

 

(i)                                     “Change of Control” shall mean the
occurrence of any one of the following events:

 

(A)                              any “person” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the “Act”)
(other than the Company, any of its subsidiaries, or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its subsidiaries and other than Thomas E.
D’Ambra, Ph.D.), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of the combined voting power of the Company’s then
outstanding securities having the right to vote in an election of the Company’s

 

5

--------------------------------------------------------------------------------


 

Board of Directors (“Voting Securities”) (in such case other than as a result of
an acquisition of securities directly from the Company);

 

(B)                                persons who, as of the Effective Date,
constitute the Company’s Board of Directors (the “Incumbent Directors”) cease
for any reason, including, without limitation, as a result of a tender offer,
proxy contest, merger or similar transaction, to constitute at least a majority
of the Board; provided that any person becoming a director of the Company
subsequent to the Effective Date shall be considered an Incumbent Director if
such person’s election was approved by or such person was nominated for election
by either (1) a vote of at least a majority of the Incumbent Directors or (2) a
vote of at least a majority of the Incumbent Directors who are members of a
nominating committee comprised, in the majority, of Incumbent Directors; but
provided further that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or

 

(C)                                the stockholders of the Company shall approve
(1) any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate more than fifty percent (50%) of the voting shares
of the corporation issuing cash or securities in the consolidation or merger (or
of its ultimate parent corporation, if any), (2) any sale, lease, exchange or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company or (3) any plan or proposal for the liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to twenty-five percent
(25%) or more of the combined voting power of all then outstanding Voting
Securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company), then a “Change of Control” shall be deemed to have occurred for
purposes of the foregoing clause (A).

 

(ii)                                  “Good Reason” shall mean the occurrence of
any of the following:

 

(A)                              a material adverse change or diminution in the
nature or scope of the powers, functions, titles, duties or responsibilities of
the Employee that is adverse to the Employee;

 

6

--------------------------------------------------------------------------------


 

(B)                                a breach by the Company of any of its
material obligations hereunder;

 

(C)                                the failure by the Company to obtain an
effective agreement from any successor to assume and agree to perform this
Agreement; or

 

(D)                               the relocation of the offices at which the
Employee is principally employed as of the Change of Control to a location more
than fifty (50) miles from such offices, which relocation is not approved by the
Employee.

 

(iii)                               The Employee shall provide the Company with
reasonable notice and an opportunity to cure any of the events listed in
Section 6(g)(ii) and shall not be entitled to compensation pursuant to this
Section 6(g) unless the Company fails to cure within a reasonable period of not
less than thirty (30) days; and

 

(iv)                              It is the intention of the Employee and of the
Company that no payments by the Company to or for the benefit of the Employee
under this Agreement or any other agreement or plan, if any, pursuant to which
the Employee is entitled to receive payments or benefits shall be nondeductible
to the Company by reason of the operation of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), relating to parachute payments or
any like statutory or regulatory provision.  Accordingly, and notwithstanding
any other provision of this Agreement or any such agreement or plan, if by
reason of the operation of said Section 280G or any like statutory or regulatory
provision, any such payments exceed the amount which can be deducted by the
Company, such payments shall be reduced to the maximum amount which can be
deducted by the Company.  To the extent that payments exceeding such maximum
deductible amount have been made to or for the benefit of the Employee, such
excess payments shall be refunded to the Company with interest thereon at the
applicable Federal rate determined under Section 1274(d) of the Code, compounded
annually, or at such other rate as may be required in order that no such
payments shall be nondeductible to the Company by reason of the operation of
said Section 280G or any like statutory or regulatory provision.  To the extent
that there is more than one method of reducing the payments to bring them within
the limitations of said Section 280G or any like statutory or regulatory
provision, the Employee shall determine which method shall be followed; provided
that if the Employee fails to make such determination within forty-five (45)
days after the Company has given notice of the need for such reduction, the
Company may determine the method of such reduction in its sole discretion.

 

(h)                                 No Mitigation.  Without regard to the reason
for the termination of the Employee’s employment hereunder, the Employee shall
be under no obligation to mitigate damages with respect to such termination
under any circumstances and in the event the Employee is employed or receives
income from any other source, there shall be no offset against the amounts due
from the Company hereunder.

 

7

--------------------------------------------------------------------------------


 

7.                                       Non-Competition and No Solicitation.

 

(a)                                  Because the Employee’s services to the
Company are special and because the Employee has access to the Company’s
confidential information, during the Term of Employment and for a period of
twelve (12) months following the termination, the Employee shall not, without
the express written consent of the Company, directly or indirectly, engage,
participate, invest in, be employed by or assist, whether as owner, part-owner,
shareholder, partner, director, officer, trustee, employee, agent or consultant,
or in any other capacity, any Person (as hereinafter defined) other than the
Company and its affiliates in the Designated Industry (as hereinafter defined);
provided, however, that nothing herein shall be construed as preventing the
Employee from making passive investments in a Person in the Designated Industry
if the securities of such Person are publicly traded and such investment
constitutes less than one percent (1%) of the outstanding shares of capital
stock or comparable equity interests of such Person.

 

(b)                                 For purposes of this Agreement, the
following terms have the following meanings:

 

“Person” means an individual, a corporation, an association, a partnership, a
limited liability company, an estate, a trust and any other entity or
organization; and

 

“Designated Industry” means the business of providing chemistry research and
development services to pharmaceutical and biotechnology companies involved in
drug development and discovery and any and all activities related thereto,
including, without limitation, medicinal chemistry, chemical development,
biocatalysis, analytical chemistry services and small-scale manufacturing and
any other business conducted by the Company during the Employee’s employment
with the Company.

 

(c)                                  For a period of twelve (12) months
following the termination of this Agreement for any reason, the Executive shall
not, directly or indirectly, alone or as a member of any partnership or limited
liability company or entity, or as an officer, director, shareholder, or
employee of any corporation or entity  (a) solicit or otherwise encourage any
employee or independent contractor of the Company to terminate his/her
relationship with the Company, or (b) recruit, hire or solicit for employment or
for engagement as an independent contractor, any person who is or was employed
by the Company at any time during the Executive’s employment with the Company. 
This paragraph shall not apply to persons whose employment and/or retention with
the Company has been terminated for a period of twenty four (24) months or
longer.

 

8.                                       Confidentiality.  In the course of
performing services hereunder and otherwise, the Employee has had, and it is
anticipated that the Employee will from time to time have, access to
confidential records, data, customer lists, trade secrets, technology and
similar confidential information owned or used in the course of business by the
Company and its subsidiaries and affiliates (the “Confidential Information”). 
The Employee agrees (i) to hold the Confidential Information in strict
confidence, (ii) not to disclose the Confidential Information to any Person

 

8

--------------------------------------------------------------------------------


 

(other than in the regular business of the Company), and (iii) not to use,
directly or indirectly, any of the Confidential Information for any competitive
or commercial purpose; provided, however, that the limitations set forth above
shall not apply to any Confidential Information which (A) is then generally
known to the public, (B) became or becomes generally known to the public through
no fault of the Employee, or (C) is disclosed in accordance with an order of a
court of competent jurisdiction or applicable law.  Upon termination of the
Employee’s employment with the Company, all data, memoranda, customer lists,
notes, programs and other papers and items, and reproductions thereof relating
to the foregoing matters in the Employee’s possession or control, shall be
returned to the Company and remain in its possession.  This Section 8 shall
survive the termination of this Agreement for any reason.

 

9.                                       Conflicting Agreements.  The Employee
hereby represents and warrants that the execution of this Agreement and the
performance of his obligations hereunder will not breach or be in conflict with
any other agreement to which he is a party or is bound, and that he is not now
subject to any covenants which would affect the performance of his obligations
hereunder.  As of the Effective Date, the Employee is not performing any other
duties for, and is not a party to any similar agreement with, any Person
competing with the Company or any of its affiliates.

 

10.                                 Severability.  In case any of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, any such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had been limited or modified (consistent with its general intent) to
the extent necessary to make it valid, legal and enforceable, or if it shall not
be possible to so limit or modify such invalid, illegal or unenforceable
provision or part of a provision, this Agreement shall be construed as if such
invalid, illegal or unenforceable provision or part of a provision had never
been contained in this Agreement.

 

11.                                 Litigation and Regulatory Cooperation. 
During and after the Employee’s employment, the Employee shall cooperate fully
with the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the Employee
was employed by the Company.  The Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times.  During and after the
Employee’s employment, the Employee also shall cooperate fully with the Company
in connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Employee was employed by the Company.  The
Company shall reimburse the Employee for any reasonable out-of-pocket expenses
incurred in connection with the Employee’s performance of obligations pursuant
to this Section 11.  This Section 11 shall survive the termination of this
Agreement for any reason.

 

12.                                 Arbitration of Disputes.  Any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Albany, New York,

 

9

--------------------------------------------------------------------------------


 

in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered in any court having jurisdiction.  In the event
that the Company terminates the Employee’s employment for cause under
Section 6(b) and the Employee contends that cause did not exist, then the
Company’s only obligation shall be to submit such claim to arbitration and the
only issue before the arbitrator will be whether the Employee was in fact
terminated for cause.  If the arbitrator determines that the Employee was not
terminated for cause by the Company, then the only remedies that the arbitrator
may award are (i) payment of amounts which would have been payable if the
Employee’s employment had been terminated under Section 6(e), (ii) the costs of
arbitration, (iii) the Employee’s attorneys’ fees, and (iv) all rights and
benefits granted or in effect with respect to the Employee under the Company’s
stock option plans and agreements with the Employee pursuant thereto, with the
vesting and exercise of any stock options and the forfeitability of any
stock-based grants held by the Employee to be governed by the terms of such
plans and the related agreements between the Employee and the Company.  If the
arbitrator finds that the Employee’s employment was terminated for cause, the
arbitrator will be without authority to award the Employee anything, and the
parties will each be responsible for their own attorneys’ fees, and they will
divide the costs of arbitration equally.  Furthermore, should a dispute occur
concerning the Employee’s mental or physical capacity as described in
Section 6(c), a doctor selected by the Employee and a doctor selected by the
Company shall be entitled to examine the Employee.  If the opinion of the
Company’s doctor and the Employee’s doctor conflict, the Company’s doctor and
the Employee’s doctor shall together agree upon a third doctor, whose opinion
shall be binding.  This Section 12 shall survive the termination of this
Agreement for any reason.

 

13.                                 Specific Performance.  Notwithstanding
Section 12 hereof, it is specifically understood and agreed that any breach of
the provisions of this Agreement, including, without limitation, Sections 7 and
8 hereof, by the Employee is likely to result in irreparable injury to the
Company and its subsidiaries and affiliates, that the remedy at law alone will
be inadequate remedy for such breach and that, in addition to any other remedy
it may have, the Company shall be entitled to enforce the specific performance
of this Agreement by the Employee and to seek both temporary and permanent
injunctive relief (to the extent permitted by law), without the necessity of
proving actual damages.  To the extent that any court action is permitted
consistent with or to enforce Section 7 or 8 of this Agreement, the parties
hereby consent to the jurisdiction of the courts of the State of New York, for
the County of Albany and the United States District Court for the Northern
District of New York.  Accordingly, with respect to any such court action, the
Employee (i) submits to the personal jurisdiction of such courts, (ii) consents
to service of process, and (iii) waives any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction or
service of process.

 

14.                                 Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given (i) when delivered by hand, (ii) when transmitted by facsimile
and receipt is acknowledged, or (iii) if mailed by certified or registered mail
with postage prepaid, on the third business day after the date on which it is so
mailed:

 

10

--------------------------------------------------------------------------------


 

To the Company:

 

Albany Molecular Research, Inc.

26 Corporate Circle

PO Box 15098

Albany, New York 12212-5098

Facsimile:  (518) 464-0289


ATTENTION: CHAIRMAN AND CHIEF EXECUTIVE OFFICER


 

To the Employee:

 

Mark T. Frost

26 Corporate Circle

P.O. Box 15098

Albany, New York 12212-5098

 

or to such other address of which any party may notify the other parties as
provided above.  Notices shall be effective as of the date of such delivery or
mailing.

 

15.                                 Amendment; Waiver.  This Agreement shall not
be amended, modified or discharged in whole or in part except by an Agreement in
writing signed by both of the parties hereto.  The failure of either of the
parties to require the performance of a term or obligation or to exercise any
right under this Agreement or the waiver of any breach hereunder shall not
prevent subsequent enforcement of such term or obligation or exercise of such
right or the enforcement at any time of any other right hereunder or be deemed a
waiver of any subsequent breach of the provision so breached, or of any other
breach hereunder.

 

16.                                 Successors and Assigns.  This Agreement
shall inure to the benefit of successors of the Company by way of merger,
consolidation or transfer of all or substantially all of the assets of the
Company, and may not be assigned by the Employee.

 

17.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties concerning the subjects
hereof and supersedes all prior understandings and agreements between the
parties relating to the subject matter hereof.

 

18.                                 Governing Law.  This Agreement shall be
construed and regulated in all respects under the laws of the State of New York.

 

19.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which when so executed and delivered shall be
taken to be an original, but such counterparts shall together constitute one and
the same document.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

ALBANY MOLECULAR RESEARCH, INC.

 

 

 

 

 

By:

  /s/ Thomas E. D’Ambra

 

 

 

Thomas E. D’Ambra, Ph.D.

 

 

 

Chairman, CEO and President

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

/s/ Mark T. Frost

 

 

Mark T. Frost

 

CFO

 

12

--------------------------------------------------------------------------------